
	

113 SRES 16 ATS: Amending the Standing Rules of the Senate.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 16
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Levin, and Mr.
			 McCain) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Amending the Standing Rules of the
		  Senate.
	
	
		1.Bipartisan cloture on the
			 motion to proceedRule XXII of
			 the Standing Rules of the Senate is amended by inserting at the end the
			 following:
			
				3.If a cloture motion on a motion to proceed to a
				measure or matter is presented in accordance with this rule and is signed by 16
				Senators, including the Majority Leader, the Minority Leader, 7 additional
				Senators not affiliated with the majority, and 7 additional Senators not
				affiliated with the minority, one hour after the Senate meets on the following
				calendar day, the Presiding Officer, or the clerk at the direction of the
				Presiding Officer, shall lay the motion before the Senate. If cloture is then
				invoked on the motion to proceed, the question shall be on the motion to
				proceed, without further
				debate.
				.
		2.Conference
			 motionsRule XXVIII of the
			 Standing Rules of the Senate is amended—
			(1)by redesignating paragraphs 2 through 9 as
			 paragraphs 3 through 10, respectively;
			(2)in paragraph 3(c), as so redesignated, by
			 striking paragraph 4 and inserting paragraph
			 5;
			(3)in paragraph
			 4(b), as so redesignated, by striking paragraph 4 and inserting
			 paragraph 5;
			(4)in paragraph
			 5(a), as so redesignated, by striking paragraph 2 or paragraph 3
			 and inserting paragraph 3 or paragraph 4;
			(5)in paragraph 6,
			 as so redesignated—
				(A)in subparagraph
			 (a), by striking paragraph 2 or 3 and inserting paragraph
			 3 or paragraph 4;
				(B)in subparagraph
			 (b), by striking paragraph (4) each place it appears and
			 inserting paragraph (5); and
				(6)inserting after paragraph 1 the
			 following:
				
					2. (a)When a message from the House of
				Representatives is laid before the Senate, it shall be in order for a single,
				non-divisible motion to be made that includes—
						(1)a motion to disagree to a House amendment or
				insist upon a Senate amendment;
						(2)a motion to request a committee of conference with
				the House or to agree to a request by the House for a committee of conference;
				and
						(3)a motion to authorize the Presiding Officer to
				appoint conferees (or a motion to appoint conferees).
						(b)If a cloture motion is presented on a motion made
				pursuant to subparagraph (a), the motion shall be debatable for no more than 2
				hours, equally divided in the usual form, after which the Presiding Officer, or
				the clerk at the direction of the Presiding Officer, shall lay the motion
				before the Senate. If cloture is then invoked on the motion, the question shall
				be on the motion, without further
				debate.
					.
			
